Citation Nr: 1016178	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for bilateral hearing 
loss. 

3. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Veteran submitted additional evidence in March 2010 that 
was not considered by the RO.  In a letter of the same date, 
the Veteran, through his attorney, submitted a waiver of the 
Veteran's right to initial consideration of the new evidence 
by the RO. 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1. Through out the rating period on appeal, the Veteran's 
service-connected GERD has been manifested by complaints of 
abdominal pain, regurgitation, vomiting, nausea, melena, and 
anemia, all of which are productive of severe health 
impairment. 

2. The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral hearing 
loss disability is related to acoustic trauma and/or a 
traumatic brain injury in active service. 

3. The evidence is at least in relative equipoise on the 
question of whether the Veteran's current tinnitus is related 
to acoustic trauma and/or a traumatic brain injury in active 
service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 60 percent rating for GERD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 
Part 4, 4.3, 47, 4.21, 4.114, Diagnostic Code 7346 (2009). 

2. Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

3. Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed.


II. Increased Rating for Gastroesophageal Reflux Disease 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

The Veteran has challenged the initial disability ratings 
assigned to the service-connected GERD by seeking appellate 
review. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects 
of a claim for increased disability rating). Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating. Fenderson, 
12 Vet. App. at 126.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Under Diagnostic Code 7346, a 30 percent disability rating is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346. 

To summarize, the Veteran contends that his current rating is 
not high enough for the amount of disability that his 
service-connected GERD causes him.  He reports that his 
symptoms have included frequent vomiting, nausea, chronic 
abdominal pain, bloody stools, melena, and anemia. See 
Hearing Transcript, pp. 23-25.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

A June 2005 private treatment record notes that the Veteran 
had been treated on several occasions for epigastric pain and 
chest discomfort.  Exercise stress testing at that time was 
unremarkable, and it was believed that his symptoms were 
secondary to GERD or gastritis. 

A June 2005 private treatment record from Dr. Meighan notes 
that the Veteran had ongoing symptoms of chest pain and 
epigastria pain consistent with esophagitis, peptic ulcer 
disease, and/or hiatal hernia.  

A July 2005 VA examination report reflects that the Veteran 
reported symptoms of dysphagia (with solid foods) and daily 
substernal burning pain which radiates down his left arm.  He 
stated that chest pain had been so severe at times that he 
had to go to emergency room for evaluation.  He denied 
hematemisis, melena, regurgitation, and vomiting, but 
reported frequent nausea.  There was no evidence of anemia by 
physical examination, although hematology testing was not 
conducted at that time.  The diagnostic impression was GERD, 
which the examiner reported as an "active" and 
"bothersome" condition for the Veteran. 

A September 2006 VA treatment record notes that the Veteran 
complained of vomiting and mid-epigastric tenderness.  It was 
further noted that the Veteran's current medications were not 
controlling his reflux/heartburn symptoms.  He was referred 
to the gastrointestinal department for an endoscopy.  

A September 2006 private treatment record similarly reflects 
that the Veteran presented with complaints of vomiting blood, 
black stools, and constant abdominal pain.  At that time, the 
Veteran reported that he was vomiting every day; however he 
denied weight loss and dysphagia.  A colonoscopy was 
recommended. See Citrus Primary Care Progress Notes, 
September 13, 2006.  

A September 2006 private treatment record from Dr. Sudduth 
also shows complaints of chronic abdominal pain, vomiting, 
and dark stools.  It was indicated that the Veteran would 
continue follow-up treatment with through the VAMC.  See 
Treatment Note, Dr. Sudduth, D.O., September 14, 2006.  

An upper GI endoscopy was performed in October 2006, the 
findings of which revealed a normal esophagus and stomach, 
with erosive gastropathy and multiple duodenal ulcers.  

A January 2007 VA treatment note indicates that the Veteran's 
hemoglobin levels were low.  A March 2007 VA treatment record 
notes complaints of vomiting (2 to 3 times per week).  The 
Veteran indicated that his medications were not helping with 
his stomach pain and vomiting symptoms.  

A May 2007 VA examination report shows that the Veteran had 
been taking Pepcid Complete (2 to 3 times per day), in 
addition to Ranitidine and Pantaprazole, with good results 
and no significant side effects.  He described symptoms of 
dysphagia, heartburn pain/pyrosis in the epigastrium, distal 
substernal pyrosis, constrictive pain in the substernal 
region of the chest, and radiating pain to his left arm.  He 
reported that he had been evaluated for cardiac chest pain on 
numerous occasions with negative results.  He stated that he 
suffered from occasional hematemesis and periods of melena 
(described as dark, tarry stools), as confirmed by private 
treatment records dated in September 2006.  He reported 
having reflux symptoms about once per week, regurgitation 
approximately two times per week, and nausea and vomiting 
approximately two times per week.  It was noted that almost 
any unusual small change in his diet precipitated nausea and 
vomiting.  There were no signs of anemia and the Veteran 
denied weight change.  The examiner noted that the Veteran's 
activities of daily living were affected to the extent that 
he must carefully watch his diet and that he wakes up at 
night because of abdominal pain.  

A November 2007 examination report (which was conducted in 
reference to a traumatic brain injury claim), noted that the 
Veteran was awakening on a nightly basis with nausea and 
vomiting.  The examiner stated that the Veteran's military 
and VA records were "replete" with references to nausea, 
vomiting, and other GI symptomatology, with similar evidence 
noted in current private treatment records, which also noted 
daily nausea, vomiting, and regurgitation/reflux symptoms.  

In October 2008, the Veteran's private physician, Dr. 
Meighan, provided the following assessment of the Veteran's 
GERD condition: "Regarding [the Veteran's] duodenal ulcers 
and GERD, it has been noted that he demonstrates ongoing 
symptoms as related to his chronic epigastric distress.  He 
continues to have incapacitating episodes of chest pain and 
epigastric pain, and weight loss, particular during 
exacerbation of these symptoms.  These episodes last between 
10 and 14 days or more and occur 5 to 6 times per year.  He 
has continued melena and hemocult positive stools with anemia 
and vomiting.  He continues to have anemia and hemocult 
positive stools [as] most recently demonstrated on lab 
results in October 2008."  In this regard, an October 2008 
hematology report from Dr. Sudduth shows low red blood cell 
count, low hemoglobin, and low hematocrit levels.  

The evidence of record demonstrates that the Veteran's 
disability picture for his service-connected GERD more nearly 
approximates the criteria required for a 60 percent 
evaluation under Diagnostic Code 7346.  As previously stated, 
a 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  The Veteran has 
demonstrated most, if not all of these symptoms at one time 
or another through out the period on appeal.  Indeed, the 
medical evidence shows consistent complaints of nausea, 
vomiting, melena (or bloody stools), severe abdominal pain, 
epigastric pain, pyrosis, dysphagia, and acute episodes of 
related anemia.  The entirety of the evidence of record, 
including Dr. Meighan's most recent October 2008 treatment 
report, and the Veteran's own credible and consistent reports 
of severity and frequency of the pertinent symptomatology, 
does indicate that his health is in fact severely impacted by 
the combination of such symptomatology.  It is the Board's 
opinion that the above symptoms of the Veteran's service-
connected GERD are productive of severe impairment of health.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
GERD more closely approximates the level of severity 
contemplated by a 60 percent rating under Diagnostic Code 
7346.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2009).  A 60 percent evaluation is the highest 
schedular rating assignable under Diagnostic Code 7346.

A higher rating under Diagnostic Code 7306 is not warranted 
as there is no medical evidence of marginal gastrojejunal 
ulcer that is pronounced with periodic or continuous pain 
unrelieved by standard ulcer therapy and periodic vomiting, 
recurring melena or hematemesis, and weight loss that is 
totally incapacitating.  38 C.F.R. § 4.114, Diagnostic Code 
7306.

Separate ratings can be assigned for separate periods of time 
based on the Veteran's level of impairment.  In other words, 
his rating can be "staged."  See Hart, supra. That said, the 
evidence suggests that the Veteran has experienced severe 
health impairment for the entire appeal period.  Therefore, 
the 60 percent rating is assigned from April 20, 2005.  

III. Service Connection for Bilateral Hearing Loss and 
Tinnitus 

The Veteran contentions regarding his bilateral hearing loss 
and tinnitus are two-fold.  In the first instance, he claims 
that he sustained a traumatic brain injury as a result of a 
parachute accident that occurred in 1965 while stationed in 
Germany.  He believes his hearing loss and tinnitus are at 
least in part attributable to this incident.  Although the 
service treatment records do not document the parachute 
accident, it is noted that the Veteran is currently service-
connected for residuals of this incident, and in particular, 
cervical spondylosis, status post traumatic brain injury.  
Accordingly, for purposes of this discussion, the Board 
concedes occurrence of this in-service injury.  

As a secondary matter, the Veteran asserts that he was 
exposed to acoustical trauma while firing large anti-tank 
guns (M56 90 mm) for many years without the benefit of 
hearing protection; he also claims significant noise exposure 
as a result of flying in helicopters as a paratrooper while 
stationed in Germany.  

Applicable Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, or if pre-existed service was aggravated 
therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board notes that the threshold for normal hearing is from 
zero to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley, supra; see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Facts and Analysis 

First addressing the question of current disability, the 
Board notes that at VA examination in May 2007, pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 15, 10, 15, 75 and 85 decibels, respectively; 
and in the left ear the pure tone thresholds were 15, 15, 10, 
50 and 85 decibels, respectively.  The audiometric testing 
results clearly establish hearing loss in each ear as defined 
in 38 C.F.R. § 3.385.  A tinnitus diagnosis has also been 
established by both private and VA examinations.  See Medical 
Statement, Dr. J. Ralph, October 2008.  

Regarding the second element of the Hickson analysis, 
evidence of in-service incurrence or aggravation of a disease 
or injury, the Veteran has alleged that he suffered a 
traumatic brain injury, in addition to being exposed to 
various in-service acoustic traumas, the "injuries" to which 
the claimed disabilities relate. 

Although the available service records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma or brain trauma, the Board notes that the 
Veteran is in receipt of a Parachute Badge; that he has 
credibly testified before the undersigned as to the 
circumstances surrounding the accident; that he has submitted 
a "buddy statement" from D. S., corroborating the Veteran's 
account of the parachute incident (and resulting injuries) in 
1965; and that he is already service-connected for cervical 
spondylosis, status post traumatic brain injury.  For all of 
these reasons, the Board concedes the occurrence of the in-
service "injury."  See Hearing Transcript, pp. 3-5; see 
also "Buddy Statement" from B. Stamper.  

With respect to acoustic trauma, the Board notes that in 
written statements and testimony, the Veteran stated that his 
main duty was that of a gunner on an M56 90 mm anti-tank; he 
also reported extensive exposure to gun fire noise and 
helicopter noise through out his military career from basic 
training to advanced infantry training, and finally to 
airborne school.  Again, the Veteran's service records 
confirm that he is in receipt of a Parachute Badge, that he 
was certified for use of various weapons (including the 90 
mm, carbine, and M1 rifle), that he was a movement 
supervisor, and that he served in Germany for approximately 
three years, all of which is consistent with his reported 
duties/location.

Considering the circumstances of the Veteran's service, he 
was likely exposed to some, and possibly significant, noise 
exposure in service from his duties as a paratrooper (i.e., 
helicopter noise), and secondarily from gun/artillery noise.  
In addition, the Veteran is competent to assert the 
occurrence of in-service injury to the ears.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in-service noise exposure as 
credible.  

The Board further observes that the Veteran testified before 
the undersigned at a January 2010 hearing.  At that time, the 
Veteran reported that he has experienced ringing in his ears 
and hear loss since service, and that such symptoms continued 
after service to the present day.  The Veteran is considered 
competent to report the observable manifestations of his 
claimed disability. See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay testimony iterating knowledge and personal observations 
of witness are competent to prove that claimant exhibited 
certain symptoms at particular time following service).

In addition to the competent and credible lay testimony 
discussed above, the Board also finds that the record 
presents an objective basis for attributing the Veteran's 
current bilateral hearing loss and tinnitus to service.  In 
this regard, the Board notes that there are two medical 
opinions of record - one conducted by a private audiological 
examiner in October 2008, and the other conducted by a VA 
examiner in May 2007. 

In March 2006 and March 2007 audiogram report summaries, Dr. 
J. Ralph (M.D., Colonel, Army Medical Corps, Ret.), opined 
that the Veteran suffered from severe high frequency 
sensorineural hearing loss which was "probably as a result 
of head injury and noise exposure."  

In October 2008, Dr. Ralph submitted a more comprehensive 
opinion regarding hearing loss and tinnitus, stating the 
following: (1) that he was a retired Otolaryngologist and 
Fellow of the American Academy of Otolaryngology, Head & Neck 
Surgery; (2) that he had interviewed the Veteran and reviewed 
his case; (3) that the Veteran was an active duty paratrooper 
who suffered a severe head injury in a 1965 parachute landing 
when he smashed his head against the pavement; (4) that the 
Veteran has tinnitus which persists to the present day; (5) 
that he was also exposed to significant gunfire noise; and 
(5) that in his opinion, the Veteran should be rated for 
hearing loss and tinnitus as a result.  

With respect to the May 2007 VA examination, the examiner 
indicated that a determination regarding whether tinnitus was 
incurred in-service would be speculative.  She further opined 
that it was less likely than not that the Veteran's hearing 
loss was due to military service.  The only rationale 
provided was that the Veteran had normal hearing upon 
separation from service.  Notably, the VA examiner entirely 
failed to address the Veteran's parachute accident and 
resulting head trauma.  

Clearly, the medical opinions/conclusions outlined above are 
inconsistent in that one ultimately supports the Veteran's 
claims and the other does not.  However, the Board finds that 
the private opinion from Dr. Ralph, an expert in his field, 
when coupled with the Veteran's credible lay testimony 
regarding his in-service noise exposure and head injury, is 
highly probative as to the issue of nexus.  On the other 
hand, the Board assigns less probative value to the VA 
examiner's opinion (or lack thereof regarding tinnitus) due 
to the fact that she failed to address the Veteran's 
contention that his hearing loss and tinnitus are, at least 
in part, due to the conceded in-service head injury.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Board has considered the totality of the evidence, 
including the Veteran's credible testimony of in-service 
injury and noise exposure and that he experienced hearing 
loss and tinnitus during service and since service; the 
highly probative October 2008 private medical opinion 
positively linking the hearing loss and tinnitus to in-
service head/acoustic trauma; and the less probative 
conclusion by the May 2007 VA examiner.  Based on the 
foregoing, and resolving any reasonable doubt on the 
questions of in-service injury and medical nexus in favor of 
the Veteran, the Board concludes that the criteria for 
service connection for bilateral hearing loss and tinnitus 
are met.


ORDER

Entitlement to an initial increased rating of 60 percent for 
GERD is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits. 

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for bilateral tinnitus is 
granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


